13‐4606 
        Vosse v. City of New York 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 12th day of January, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     GERARD E. LYNCH, 
                                  Circuit Judges. 
        ____________________________________________  
         
        BRIGITTE VOSSE,  
         
                                  Plaintiff ‐ Appellant, 
         
                     ‐v.‐                                              No. 13‐4606 
         
        THE CITY OF NEW YORK, COMMISSIONER ROBERT D. LIMANDRI, of the 
        New York City Department of Buildings,                        
               
                                  Defendants ‐ Appellees.   
        ____________________________________________  
         
         
FOR APPELLANT:           TIMOTHY L. COLLINS (Gideon Orion Oliver, on the 
                         brief), Collins, Dobkin & Miller LLP, New York, NY. 
  
 FOR APPELLEES:         ELIZABETH S. NATRELLA (Pamela Seider Dolgow, on 
                        the brief), for Zachary W. Carter, Corporation Counsel, 
                        City of New York, New York, NY.   
____________________________________________  
 
      Appeal from the United States District Court for the Southern District of 
New York (Rakoff, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment of the district court be and 

hereby is AFFIRMED.   

      Plaintiff‐Appellant Brigitte Vosse brought this action against the City of 

New York and the Commissioner of the New York City Department of 

Buildings.  Vosse alleged that the City infringed upon her right to free speech by 

fining her for hanging an illuminated peace symbol outside the 17th‐floor 

window of her condo.  The district court dismissed for lack of standing in a 

memorandum and order dated November 8, 2013.  Vosse now appeals.  

 

 




                                         2
      We AFFIRM for substantially the same reasons stated by the district court 

in its memorandum.1 

                            

                                         FOR THE COURT: 
                                         Catherine O’Hagan Wolfe, Clerk 
 
                                           




1 To the extent that Vosse attempted to bring a First Amendment claim that was not 
based on content discrimination and thus was not subject to the district court’s standing 
analysis, we conclude that this issue has been inadequately presented on appeal.  See 
Krist v. Kolombos Rest. Inc., 688 F.3d 89, 98 (2d Cir. 2012). 


                                              3